Follett, J.:
For the purposes of this appeal, it will be assumed that the plaintiff was not guilty of contributory negligence, and that the injuries were caused solely by the drivers of the omnibus line. The separate tickets delivered to the plaintiff, whether regarded as contracts or tokens, are insufficient evidence to justify the conclusion as a matter of law, or of fact, that the defendant contracted to carry the plaintiff beyond Fulton station. (Milnor v. N. Y. and N. H. R. R. Co., *3153 N. Y., 363.) In this case the defendant issued coupon tickets and checked the plaintiff’s baggage over a connecting road. The baggage was burned while in the custody of the connecting road, and it was held that the tickets and check were insufficient evidence to authorize the conclusion that defendant contracted to carry over the connecting road.
In Kessler v. New York Central and Hudson River Railroad Company (61 N. Y., 538), the plaintiff purchased a coupon ticket from the Baltimore and Ohio Railroad at Washington, for Buffalo, over the defendant’s road, and checked her baggage through, which was never delivered. The plaintiff failed to show that the baggage came into the possession of the defendants, and it was held that the tickets and checks were insufficient evidence to justify the conclusion that the connecting roads were liable as joint contractors.
In Isaacson v. New York Central and Hudson River Railroad Company (94 N. Y., 278), it was held that a check upon baggage through to New Orleans was evidence of a contract to safely deliver to a connecting road, but not evidence of a contract to deliver at New Orleans. The same principle is decided in Knight v. Portland Railroad Company (56 Me., 234); Myrick v. Michigan Central Railroad Company (107 U. S., 102); Gass v. New York, Providence and Boston Railroad Company (99 Mass., 220); Burroughs v. The Norwich and Worcester Railroad Company (100 id., 26; see, also, Wharton on Negligence, §§ 582, 583; 2 Rorer on Railroads, 975).
Each ticket is, as it purports to be, an independent contract or token, one by the railroad to carry from Oswego to Fulton station, and the other by the omnibus line, to carry from Fulton station to Fulton village. In Buxton v. North Eastern Railroad Company (Law Rep., 3 Q. B., 549), the defendant by a single ticket agreed to carry the plaintiff to a station on a connecting road. The plaintiff was injured on the train of the connecting road and the defendant was held liable. The same rule was held in regard to the carriage of goods in Bristol and Exeter Railway v. Collins (7 H. L. Cas., 194).
The rule in England differs from the rule generally laid down in the United States. (For a discussion of the English and American rule, see 3 Alb. Law J., 485; 2 Am. Law Rev., 426.) In this case *32the uncontradicted evidence is, that the two lines were not connected in business, except that each, as agent, sold tickets over the other. Under the evidence, the court erred in refusing to nonsuit, and again in denying the motion for a new trial on the minutes. .
The judgment and order are reversed and a new trial graphed, with costs to abide the event.
Hardin, P. J., and Boardman, J., concurred. •
Judgment and order reversed, and new trial ordered with costs to abide the event.